DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3/18/2021 has been entered.
The objections over the Claims presented in the Office Action mailed 9/18/2020 have been withdrawn in part based on the amendment filed 3/18/2021.  Please see the Objections over the Claims below for further discussion.
The rejections under 35 U.S.C. 112(b) presented in the Office Action mailed 9/18/2020 have been withdrawn based on the amendment filed 3/18/2020. 

Claim Objections
Claims 1 and 6-8 are objected to because of the following informalities:  
Claim 1 line 21 “the foamed metal plate” should be --the at least one foamed metal plate--
Claim 6 line 2 “the foamed metal plate” should be --the at least one foamed metal plate--
Claim 7 line 3 “the foamed metal plate” should be --the at least one foamed metal plate--
Claim 8 line 3 “the foamed metal plate” should be --the at least one foamed metal plate--
Appropriate correction is required.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2013/0301259) in view of Keller et al. (US 2008/0007953).
With regards to Claim 1, Ahn discloses a housing [140] having a rear wall (comprising a wall on a bottom side of Figures 3 and 4 on a rear side of the housing [140] and including rear air flow openings [141], see paragraph 20 and Figures 1, 3, and 4), sidewalls (comprising the walls extending from the rear wall towards an upper side of the housing [140] as seen in Figures 3 and 4) extending forward from the rear wall and an open front (comprising a front over which at least lens unit [130] is disposed, see paragraph 36 and Figures 2-4), rear air flow openings [141] being formed through the rear wall of the housing [140] (see paragraph 47 and Figure 1); a light emitting assembly (comprising the assembly formed by portions [120,180], see paragraph 35 and Figures 2-4) mounted to the housing [140] (see paragraph 20) at a position forward of the rear wall (see Figures 3 and 4), the light emitting assembly [120,180] including a baseplate [121] having a front surface facing away from the rear wall of the housing [140], a rear surface facing toward the rear wall of the housing [140] (see paragraph 20 and Figures 3 and 4), and side edges extending between the front and rear surfaces (see Figures 3 and 4), at least one LED [122] mounted to the front surface of the baseplate [121] (see paragraph 20 and Figures 3 and 4), and at least one plate [180] (see paragraph 35; portion [180] is substantially thin and planar and is therefore substantially a plate) having a front surface mounted to the rear surface of the baseplate [140], a rear surface facing toward and spaced from the rear wall of the housing [140], opposite first and second ends (see Figures 3 and 4), and side edges extending between the front and rear surfaces (see Figures 3 and 4), the side edges of the baseplate [121] and the side edges of the at least one plate [180] being spaced inward from the sidewalls of the housing [140] to define front air flow openings that are open between the sidewalls of the housing [140] and the side edges of the baseplate [121] and the side edges of the at least one plate [180] so that the front air flow openings communicate with a space (comprising the space through which the air entering through which the air entering through the air inlet flows, see paragraph 21 and Figures 3 and 4) between the at least one plate [180] and the rear wall of the housing [140] (see paragraph 20 and Figures 3 and 4) and further communicate with the rear air flow openings [141] to permit a flow of cooling air between the front and rear air flow openings [141] (see paragraphs 23 and 47 and Figures 1, 3, and 4; the rear air flow openings [141] allow air flow to pass through the module [160] and inlet portion [153] of the element [150] which substantially communicate with the front air flow openings and the space) and through a space between the plate [180] and the rear wall of the housing [140] (see paragraph 23 and Figures 3 and 4). 
Ahn does not disclose the baseplate having formed from a solid metal material and the plate is a foamed metal plate.  
Keller et al. teaches the baseplate [112] is formed from a solid metal material (see paragraph 55), and at least one foamed metal plate [114] (see paragraphs 55, 46, and 42 and Figure 11; the plate [114] can be formed of a porous material such as a foamed aluminum, which the examiner notes is substantially a foamed metal plate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the baseplate and the plate of Ahn to be formed from a solid metal material and to be a foamed metal plate, respectively, as taught by Keller et al.  One would have been motivated to do so in order to efficiently draw heat away from the light emitting assembly (see Keller et al. paragraph 55) and to provide optimum heat transfer (see Keller et al. paragraph 43), respectively.

With regards to Claim 3, Ahn and Keller et al. disclose the lighting fixture as discussed above with regards to Claim 1.
Ahn further discloses the baseplate [121] is substantially planar (see Figures 2, 3, and 4).

With regards to Claim 4, Ahn and Keller et al. disclose the lighting fixture as discussed above with regards to Claim 3.
Ahn does not explicitly disclose the baseplate has a thickness of about 1cm.  However, one of ordinary skill in the art would be able to adjust a thickness of the baseplate of Ahn to be about 1cm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the baseplate of Ahn to have a thickness of about 1cm.  One would have been motivated to do so in order to fit the baseplate within the allotted spacing of the housing.

With regards to Claim 6, Ahn and Keller et al. disclose the lighting fixture with foamed metal plate as discussed above with regards to Claim 1.
Ahn further discloses the side edges of the baseplate [121] and the side edges of the foamed metal plate [180] are substantially registered with one another (see Figures 3 and 4; the outer peripheral edges of baseplate [121] and plate [180] are substantially registered with one another).

With regards to Claims 7 and 8, Ahn and Keller et al. disclose the lighting fixture with foamed metal plate as discussed above with regards to Claim 1.
Ahn does not explicitly disclose the open front of the housing is gravitationally above the rear wall of the housing so that the cooling air flows through the rear air flow openings, in proximity to the foamed metal plate and exits through the front air flow openings (as in Claim 7) and the open front of the housing is gravitationally below the rear wall of the housing so that the cooling air flows through the front air flow openings, in proximity to the foamed metal plate and exits through the rear air flow openings (as in Claim 8).  However, Ahn does disclose the rear air flow openings [141] allow air flow between an exterior of the housing [140] and an interior of the housing at least about the electronic module [160] (see Ahn paragraph 47), air is capable of flowing through the front air flow openings [P1] and [P2] (see Ahn paragraph 23 and Figure 3) and through front air flow openings [P3] and [P4] (see Ahn paragraph 52 and Figure 4), and a fan can be utilized to improve heat dissipation (see Ahn paragraphs 43 and 48).  While Ahn does not explicitly disclose the relationship between the position of the open front of the housing and the rear wall of the housing such that the open front of the housing is gravitationally above the rear wall of the housing (as in Claim 7) or the open front of the housing is gravitationally below the rear wall of the housing (as in Claim 8), Ahn does disclose the light sources can be utilized in lighting applications such as domestic, landscape, and industrial purposes (see Ahn paragraph 13).  Furthermore, one of ordinary skill in the art would be able to use the lighting fixture of Ahn in an application in which it is directed and positioned such that the open front of the housing is gravitationally above the rear wall of the housing (as in Claim 7) and in an application in which the open front of the housing is gravitationally below the rear wall of the housing (as in Claim 8).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize the lighting fixture in an application such that the open front of the housing is gravitationally above the rear wall of the housing so that the cooling air flows through the rear air flow openings, in proximity to the foamed metal plate and exits through the front air flow openings (as in Claim 7) and the open front of the housing is gravitationally below the rear wall of the housing so that the cooling air flows through the front air flow openings, in proximity to the foamed metal plate and exits through the rear air flow openings (as in Claim 8) in order to utilize the lighting fixture in a domestic, landscape, or industrial installation while enhancing heat dissipation from the lighting fixture.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting fixture of Ahn to include the open front of the housing is gravitationally above the rear wall of the housing so that the cooling air flows through the rear air flow openings, in proximity to the foamed metal plate and exits through the front air flow openings (as in Claim 7) and the open front of the housing is gravitationally below the rear wall of the housing so that the cooling air flows through the front air flow openings, in proximity to the foamed metal plate and exits through the rear air flow openings (as in Claim 8).  One would have been motivated to do so in order to utilize the lighting fixture in a domestic, landscape, or industrial installation (see Ahn paragraph 13) while enhancing heat dissipation from the lighting fixture (see Ahn paragraph 48).

Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive.
With regards to the applicant’s argument that Ahn and Keller were both cited previously and were commented on in earlier response, the examiner directs the applicant to the Response to Arguments section of the Office Action mailed 8/22/2019 and of the Office Action mailed 9/18/2020.
With regards to the applicant’s argument that Ahn discloses a lighting apparatus with a rear wall, side walls, and open front, and the rear wall and side walls are closed and do not accommodate a flow of cooling air, and requires a fan and array of dividers to provide air flow, the examiner directs the applicant to the above rejection of Claim 1, particularly to Ahn Figures 1 and 3 and to paragraph 47, and to the air openings [141] provided in the surface of housing [140] substantially on a rear side of the housing [140] for allowing air flow therethrough.  
With regards to the applicant’s argument that Keller et al. does not suggest a housing with which the assembly of Figure 11 is used, and therefore a hypothetical combined structure of the teachings of Ahn and Keller et al. would have the housing of Ahn, which has a rear surface thereof being closed and requires a fan and combination of dividers to create airflow, the examiner directs the applicant to the above discussions of the teachings of Ahn, particularly with regards to paragraph 47 and Figures 1 and 3.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875